TvjsoN,
concurring: In view of former decisions of this Board to the effect that telegrams of the nature- of the one involved here are entitled to be filed as a petition- with, this 'Board, the sole question presented here is whether or no.t the telephonic communication. to the Chairman of the Board of the contents of the telegram involved constituted a proper filing with this Board of .such telegram. , I agree with the result reached in the -majority opinion in so far only as it is to the effect that the telephonic communication did not constitute a proper filing of the telegram with the Board.
. I disagree with that conclusion rea'ched in the opinion that a petition, which is here the - telegram -in question, must be filed within the time limit by a physical deposit of same with a proper person in the office of the Board in Washington in order to be recognized as having been properly filed. Louis Hall Iron Works v. Blair, 23 Fed. (2d) 972, and Poyner v. Commissioner, 81 Fed. (2d) 521, are cited to sustain this conclusion. Neither does so in my opinion.
In Louis Hall Iron Works v. Blair, supra, and in Poyner v. Commissioner, supra, it is said: “A paper is'said to be filed when it is delivered to the proper officer and by him received to be kept on file.” I agree that in order for the petition to be properly filed it must be filed with the proper person by its physical deposit with him within the statutory time limit. I am, however, of the opinion that such *1258deposit would be timely and sufficient to comply with the requirement of the statute without regard to whether such deposit was made in or out of the office of the Board in Washington.